In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00336-CR
      ___________________________

   LEE ANTHONY LOGGINS, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. F-94-1011-D


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Appellant Lee Anthony Loggins was convicted on September 2, 1994, of sexual

assault, burglary, and theft. He did not immediately appeal his convictions. In August

2019, Appellant filed an application for writ of habeas corpus in the trial court. After

considering the application, the trial court signed an order on September 9, 2019,

recommending that the court of criminal appeals deny the application. On the same

day that the trial court signed that order, Appellant filed a “Motion for Appeal” by

mail with the Denton County District Clerk.

      Based on Appellant’s incarcerated status and the fact that he had filed his

“Motion for Appeal” by mail and that it was received on the same day that the trial

court’s habeas corpus order was signed, we interpreted Appellant’s “Motion for

Appeal” as an attempt to file a direct appeal of his 1994 convictions.1 Out of concern

that we might lack jurisdiction because the notice of appeal was not timely filed, we

notified Appellant by letter that his notice of appeal had been due October 3, 1994,

and requested a response showing grounds for continuing the appeal. See Tex. R.

App. P. 26.2(a)(1). We cautioned Appellant that his appeal could be dismissed for




      1
       We note that even if we were to interpret Appellant’s “Motion for Appeal” as
an attempt to appeal the trial court’s habeas corpus order, we do not have jurisdiction
to consider such an appeal. See Tex. Code Crim. Proc. Ann. art. 11.07(c) (vesting the
court of criminal appeals with exclusive appellate jurisdiction over applications for
11.07 writs of habeas corpus).


                                           2
want of jurisdiction. See Tex. R. App. P. 44.3. We have received no response. We

therefore dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f), 44.3.



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 5, 2019




                                            3